Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, line 4, delete “the inner pipe at at least”, and insert -- the inner pipe at least --

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims 1-3 and 5-19 is indicated because the prior art of record does not show or suggest the inner pipe is heated by induction using an electromagnetic induction coil surrounding the outer pipe coaxially so as to maintain the temperature of the inner pipe at least 20°C above the temperature of the water surrounding the outer pipe and to do so for a given duration as recited in claims 1-3, 5-9; raising means for raising a portion of coaxial pipes above a sea bed together with said induction coil(s) surrounding it as recited in claims 10-17; the inner pipe is heated by induction using an electromagnetic induction coil surrounding the outer pipe coaxially to 400C, the inner and outer steel pipes presenting the thermal capacity characteristics of pipe steels and the thermal insulation of the annular space between the inner and outer pipes being such that the time required for cooling from 400C to 200C is at least 24 h as recited in claim 18; and the inner pipe is heated by a movable induction heater which includes at least one electromagnetic induction coil surrounding the outer pipe coaxially, the inner pipe is heated to a temperature T2 with the movable induction heater device, said movable heater device being moved at a speed of at least n km/day so that the temperature of the inner pipe for a given length of pipe remains greater than T1 less than T2, where T2-T1 is greater than the temperature drop of the inner pipe over one day as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        July 1, 2022